DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 28-40, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (7,521,623).
Bowen discloses a computer readable data storage device storing instructions that, when executed by at least one processing device (figures 8 and 15), cause a media-playback device to: acquire a first cadence (via sensor 146 – column 10, lines 23-37); initiate playback of a first song version selected from a plurality of related song versions, wherein the selection of the first song version is based on the first cadence (column 11, lines 1-20  and 33-38); acquire a second cadence (column 13, lines 32-50); and initiate playback of a second song version selected from the plurality of related song versions, wherein the selection of the second song version is based on the second cadence, wherein the first song version and the second song version share at least one characteristic (column 17, lines 30 – column 18, line 3); and wherein each of 
	Bowen discloses a system and method for playback of media content, the method comprising: identifying a song for playback, the song having one or more melodies (column 9, lines 3-14); determining a tempo for the playback (column 9, lines 15-28); selecting a song version from a plurality of pre-recorded song versions of the song based on the tempo determined for the playback (figure 5; and column 17, lines 30-49), each of the plurality of pre-recorded song versions of the song being an arrangement of at least one melody of the one or more melodies of the song, and each of the plurality of pre-recorded song versions of the song having a different tempo than others of the plurality of pre-recorded song versions (column 17, lines 30-37; column 17, line 65- column 18, line 3); and initiating the playback of the selected song version (figures 5-6; and column 17, line 30 – column 18, line 3).
	Bowen discloses the system and method, further comprising: associating the different tempo of each of the plurality of pre-recorded song versions with the respective pre-recorded song version (column 17, lines 30-37); and selecting the song version having a tempo that corresponds to the tempo determined for the playback (column 17, line 65 – column 18, line 3).
Bowen discloses the method, wherein determining the tempo for the playback comprises: acquiring a cadence of a repetitive motion activity of a user (column 5, lines 19-29 and column 10, lines 23-37 via sensor (146)); and determining the tempo for the playback based on the acquired cadence (column 5, lines 4-29 and column 11, lines 1-20).

Bowen discloses the method, wherein determining the new tempo for the playback comprises:
detecting a change in a cadence of a repetitive motion activity of a user (abstract; and column 5, lines 4-18); and determining the new tempo for the playback based on the change in the cadence (column 5, lines 21-29).
Bowen discloses the method, further comprising: upon detecting the change in the cadence, determining a difference in the cadence caused by the change (column 14, lines 36-52); and if the difference exceeds a predetermined threshold, selecting the new song version from the plurality of pre-recorded song versions of the song (column 14, lines 9-19).
Bowen discloses the system and method, further comprising: transitioning from the playback of the selected song version to the playback of the new song version, wherein the playback of the new song version begins at a location in the new song version that corresponds to a location of the playback of the selected song version (abstract and column 14, lines 20-35).
Bowen discloses the system and method, wherein the selected song version and the new song version are each divided into a same number of one or more chapters (high, medium, and low tempos), and determining the location in the new song version that corresponds to the location of the playback of the selected song version includes 
Bowen discloses the system and method, wherein transitioning from the playback of the selected song version to the playback of the new song version comprises:  fading in the playback of the new song version and fading out the playback of the selected song version at substantially a same time (column 1, lines 46-67; and inherent via column 14, lines 20-35).
	Bowen discloses a computing device for playback of media content, the computing device comprising: a processing device (132); and a memory device (134) coupled to the processing device and storing instructions, that when executed by the processing device, cause the computing device to: identify a song for playback, the song having one or more melodies (column 9, lines 3-14); determine a tempo for the playback (column 9, lines 15-28); select a song version from a plurality of pre-recorded song versions of the song based on the tempo determined for the playback (figure 5; and column 17, lines 30-49), each of the plurality of pre-recorded song versions of the song being an arrangement of at least one melody of the one or more melodies of the song, and each of the plurality of pre-recorded song versions of the song having a different tempo than others of the plurality of pre-recorded song versions (column 17, lines 30-37; column 17, line 65- column 18, line 3); and initiate the playback of the selected song version (column 17, lines 30-64).
	Bowen discloses the computing device, wherein the accompanying parts for the at least one melody are prepared at the respective tempo by preparing parts for one or .


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






MTF
3/24/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837